DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 06/13/2022 have been entered. Claims 1-3, 6-18, and 21-24 remain pending in the application. The amendments overcome each of the claim objections and rejections under 35 USC 112(b) set forth in the previous office action dated 03/18/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bannasch et al. (US 2010/0263500).
Regarding claim 23, Bannasch et al. discloses a catheter (66, FIGs 20-23, paragraphs [0100-0113]. Paragraph [0055] discloses the same reference numerals are used for components corresponding to each other with respect to function and/or shape and only distinguishing features with respect to the other embodiments are discussed for the individual embodiments, wherein the distinguishing features of different embodiments can be combined with each other. Therefore, description of some elements of the device of FIGs 20-24 are only explicitly disclosed in relation to previous embodiments and are understood to be the same if referenced by the same reference numerals) comprising: an elongated body (4 and proximally extending shaft) defining an inner lumen (Lumen defined by opening 92, FIG 23, paragraph [0111]) and a central longitudinal axis (Longitudinal axis passing through lumen), the elongated body comprising an expandable member (Remainder of device distal to 4 in the embodiment of FIG 20 or FIG 23. FIGs 20 and 24 show the expansion of the member) at a distal portion of the elongated body (FIGs 20 and 23-24), wherein the elongated body is configured to be navigated through vasculature of a patient (Paragraph [0115]), and wherein the expandable member comprises: a plurality of prongs (8) disposed around the central longitudinal axis (Paragraphs [0101, 0104, 0110], FIGs 23-24 show prongs 8 are attached to base 4 in a circumferential manner which is disposed around the central longitudinal axis); and a pull member (One of 10) coupled to at least one prong of the plurality of prongs (FIGs 21-24), wherein the at least one prong is configured to expand radially outward relative to the central longitudinal axis in response to a tensile force applied to the at least one pull member to expand the expandable member into an expanded configuration (FIGs 22 and 24 show expansion relative to the central longitudinal axis in response to tensile force 16. Paragraphs [0057-0068] disclose how tensile force 16 applied to pull member 10 results in flexure of prong 8), wherein when the expandable member is in the expanded configuration (FIG 22), a distal-most end of the expandable member is wider than a proximal-most end of the expandable member (FIG 22 shows an expanded configuration wherein the distal end is wider in diameter than the proximal end).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-9, 12-17, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being obvious over Bannasch et al. (US 2010/0263500) in view of Yang et al. (US 2020/0205845).
Regarding claim 1, Bannasch et al. discloses a catheter (66, FIGs 23-24, paragraphs [0109-0113].  Paragraph [0055] discloses the same reference numerals are used for components corresponding to each other with respect to function and/or shape and only distinguishing features with respect to the other embodiments are discussed for the individual embodiments, wherein the distinguishing features of different embodiments can be combined with each other. Therefore, description of some elements of the device of FIGs 23-24 are only explicitly disclosed in relation to previous embodiments and are understood to be the same if referenced b the same reference numerals) comprising: an elongated body (4 and proximally extending shaft) defining an inner lumen (Lumen defined by opening 92, FIG 23, paragraph [0111]) and a central longitudinal axis (Longitudinal axis passing through lumen), the elongated body comprising an expandable member (Remainder of device distal to 4. FIG 24 shows the expansion of the member) at a distal portion of the elongated body (FIGs 23-24), the expandable member comprising: a plurality of prongs (8) disposed around the central longitudinal axis (Paragraph [0110], FIGs 23-24 show prongs 8 are attached to base 4 in a circumferential manner which is disposed around the central longitudinal axis); and at least one pull member (One of 10) coupled to at least one prong of the plurality of prongs (FIGs 23-24), wherein the at least one prong is configured to expand radially outward relative to the central longitudinal axis in response to a tensile force applied to the at least one pull member (FIG 24 shows expansion relative to the central longitudinal axis in response to tensile force 16. Paragraphs [0057-0068] disclose how tensile force 16 applied to pull member 10 results in flexure of prong 8).  Bannasch et al. further discloses the device may be used to grasp and retrieve objects in the field of vascular surgery (Paragraph [0115]).
Bannasch et al. is silent regarding the catheter being configured to be fluidically coupled to a suction source that is configured to apply a suction force to the inner lumen to aspirate material through the inner lumen, and wherein the elongated body is sized to be navigated through intracranial vasculature of a patient.
However, Yang et al. discloses a catheter (10, FIGs 1-2) for grasping and retrieving an object (A thrombus/occlusion in the vasculature) in the field of vascular surgery, specifically intracranial vasculature (Paragraphs [0027, 0099, 0131-0132]), wherein the catheter is configured to be fluidically coupled to a suction source that is configured to apply a suction force to an inner lumen (40) to aspirate material through the inner lumen (Paragraphs [0097, 0101, 0112-0115, 0134-0138] discloses applying a negative pressure to the aspiration lumen to aspirate the clot through the central lumen of the catheter), and wherein the elongated body is sized to be navigated through intracranial vasculature of a patient (Paragraphs [0027, 0099, 0102-0105, 0131-0132]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the catheter of Bannasch et al. such that the proximal end comprises a handle having an aspiration port connectable to a vacuum source to apply suction through the inner lumen, as taught by Yang et al., for the purpose of aiding in the retrieval of an object within the vasculature (Yang: Paragraph [0135]). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to size the elongated body such that is can be navigated through intracranial vasculature of a patient, as taught by Yang, for the purpose of sizing the device for a particular application where aspiration of an object through a vascular lumen may be desired. 
Regarding claim 2, Bannasch et al./Yang et al. disclose the invention substantially as claimed, as set forth above for claim 1. Bannasch et al. further discloses the at least one pull member comprises a plurality of pull members (FIGs 23-24 show the pull member is made up of at least three pull members 10), wherein each pull member of the plurality of pull members is coupled to a respective prong of the plurality of prongs (Each pull member 10 is attached to the distal end 6 of a single prong 8), and wherein when the tensile force is applied to the plurality of pull members, the plurality of prongs expand radially outward to expand the expandable member radially outward (FIG 24 shows tensile force 16 is applied to each pull member simultaneously and causes the radial expansion of the prongs, paragraphs [00110-0113]).  
Regarding claim 6, Bannasch et al./Yang et al. disclose the invention substantially as claimed, as set forth above for claim 1. Bannasch et al. further discloses at least one prong of the plurality of prongs comprises one or more hinges (Hinge where the proximal end of prong 8 attaches to base 4 “via elastically pretensioned joints”) configured to define a pivot point of the respective prong along which the prong bends in response to the tensile force from the at least one pull member (The prong pivots relative to the elongated body at this joint, paragraphs [0111-0113], FIGS 23-24).  
Regarding claim 7, Bannasch et al./Yang et al. disclose the invention substantially as claimed, as set forth above for claim 6.
Bannasch et al. is silent regarding each hinge comprising one or more openings cut into a material of the respective prong.  
However, Bannasch et al. teaches in the alternative embodiment of FIG 20, a prong (8) which is hingedly connected to base 4 wherein each hinge (Joint 72, FIG 20) comprises one or more openings cut into a material of the respective prong (Paragraph [0104] discloses 72 is created by an area of weakness in the form of a recess).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the one or more hinges to comprise one or more openings cut into a material of the respective prong, as taught by the alternative embodiment, for the purpose of creating a living hinge which has sufficient flexibility to allow for the jointed pivoting between the prong and the elongated body.
Regarding claim 8, Bannasch et al./Yang et al. disclose the invention substantially as claimed, as set forth above for claim 6. Bannasch et al. further discloses the one or more hinges comprises two hinges (Each prong 8 comprises a hinge at its proximal end where it connects to base 4, and a hinge where it connects to 20, as disclosed in paragraph [0061]).  
Regarding claim 9, Bannasch et al./Yang et al. disclose the invention substantially as claimed, as set forth above for claim 1. Bannasch et al. further discloses each prong of the plurality of prongs comprises one hinge positioned at a proximal-most end of the expandable member (The hinged joint connecting prongs 8 to base 4 is positioned at the proximal most end of the expandable member at proximal end 2).  
Regarding claim 12, Bannasch et al./Yang et al. disclose the invention substantially as claimed, as set forth above for claim 22. Bannasch et al. further discloses the expandable member is mechanically coupled to the structural support member (Base 4 of the elongated body is interpreted as a part of the structural support member) at a plurality of circumferential positions of the structural support member (FIGs 23-24 and paragraphs [0110-0111] disclose prongs 8 of the expandable member are mechanically coupled at joints in a circumferential manner around base 4).  
Regarding claim 13, Bannasch et al./Yang et al. disclose the invention substantially as claimed, as set forth above for claim 1. Bannasch et al. further discloses wherein the expandable member defines a distal opening to the inner lumen (Space 76 formed by the expandable member defines a distal opening to the inner lumen by connection via opening 92).  
Regarding claim 14, Bannasch et al./Yang et al. disclose the invention substantially as claimed, as set forth above for claim 1.
Bannasch et al. is silent regarding an inner surface of the expandable member comprising a plurality of engagement members configured to engage a thrombus.  
However, Bannasch et al. teaches in the alternative embodiment of FIG 22, an inner surface of the expandable member comprises a plurality of engagement members (Teeth of gripping region 90, FIG 22, paragraph [0107]) configured to engage a thrombus (Paragraph [0107] discloses the gripping region aids in grasping object 68. The device is at least configured such that object 68 could be a thrombus).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify an inner surface of the expandable member to comprise a plurality of engagement members, as taught by the alternative embodiment, for the purpose of increasing the ability of the prongs to grasp a target object.
Regarding claim 15, Bannasch et al./Yang et al. disclose the invention substantially as claimed, as set forth above for claim 1. Bannasch et al. further discloses the expandable member defines a tapered distal tip of the elongated body (FIGs 23-24 show that the distal end of the expandable member tapers to some degree towards the distal end).  
Regarding claim 16, Bannasch et al. discloses a catheter (66, FIGs 23-24, paragraphs [0109-0113].  Paragraph [0055] discloses the same reference numerals are used for components corresponding to each other with respect to function and/or shape and only distinguishing features with respect to the other embodiments are discussed for the individual embodiments, wherein the distinguishing features of different embodiments can be combined with each other. Therefore, description of some elements of the device of FIGs 23-24 are only explicitly disclosed in relation to previous embodiments and are understood to be the same if referenced b the same reference numerals) comprising: an elongated body (4 and proximally extending shaft) comprising a proximal portion (Truncated in FIGs 23) and a distal portion (Portion shown in FIG 23), the elongated body defining an inner lumen (Lumen defined by opening 92, FIG 23, paragraph [0111]); an expandable member (Remainder of device distal to 4. FIG 24 shows the expansion of the member) coupled to the distal portion of the elongated body (FIGs 23-24), the expandable member comprising: a plurality of flexible prongs (8) disposed circumferentially around a central longitudinal axis of the catheter (Paragraph [0110], FIGs 23-24 show prongs 8 are attached to base 4 in a circumferential manner which is disposed around the central longitudinal axis); and at least one elongated pull member (One of 10) defining a proximal pull end (Not shown, end attached to tensile force 16) and a distal pull end (End of 10 attached to the distal end of prong 8 at distal end 6), wherein: the distal pull end is rigidly coupled to at least one prong of the plurality of prongs (Via connection point 14, FIGs 1-2, paragraphs [0059-0060]); the at least one prong of the plurality of prongs is configured to expand radially outward from the central longitudinal axis in response to a tensile force applied via the at least one pull member (FIG 24 shows expansion relative to the central longitudinal axis in response to tensile force 16. Paragraphs [0057-0068] disclose how tensile force 16 applied to pull member 10 results in flexure of prong 8).  
Bannasch et al. is silent regarding a handle coupled to the proximal portion of the elongated body, the handle defining a handle lumen configured to fluidically couple the inner lumen and a suction source; the proximal pull end being mechanically coupled to an actuator device on the handle; and the tensile force being applied in response to actuation of the actuator device. 
However, Bannasch et al. teaches in the alternative embodiment of FIG 38, a handle member and actuator device by which tensile a tensile force (16) is applied to the pull member, comprising a handle (114, paragraph [0131]) coupled to the proximal portion of the elongated body (Paragraph [0131] discloses the remainder of tool 1 is show shown. The handle is understood to be coupled at the proximal end of the elongate body for manipulation by a user, paragraph [0132]); the proximal pull end of the pull member being mechanically coupled to an actuator device (116) on the handle (FIG 38, paragraph [ 0131]); and the tensile force (16) being applied in response to actuation of the actuator device (By tilting of the handle to apply tensile force 16 to traction means 116 and thus to the pull member and prongs, paragraph [0131-0132]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of FIGs 23-24 to comprise a handle coupled to the proximal portion of the elongated body, the proximal pull end being mechanically coupled to an actuator device on the handle, and the tensile force being applied in response to actuation of the actuator device, as taught by the alternative embodiment of FIG 38, because combining the handle of the second embodiment with the elongate body of the first embodiment would have resulted in the predictable result of providing a control mechanism at the proximal end of the device that a user can manipulate outside of the body to control the distal end of the device inserted within the treatment site. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Furthermore, Yang et al. discloses a catheter (10, FIGs 1-2) for grasping and retrieving an object (A thrombus/occlusion in the vasculature) in the field of vascular surgery, wherein the elongated body of the catheter defines an inner lumen (40) configured for aspiration (Paragraphs [0097, 0101, 0112-0115, 0134-0138] discloses applying a negative pressure to the aspiration lumen to aspirate the clot through the central lumen of the catheter), and a handle (12) defining a handle lumen configured to fluidically couple the inner lumen and a suction source (A lumen within the manifold 18 fluidly couples aspiration port 22 with aspiration lumen 40, paragraphs [0110-0112]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the catheter of Bannasch et al. such that the proximal end comprises a handle having an aspiration port connectable to a vacuum source to apply suction through the inner lumen, as taught by Yang et al., for the purpose of aiding in the retrieval of an object within the vasculature (Yang: Paragraph [0135]). 
Regarding claim 17, Bannasch et al./Yang et al. disclose the invention substantially as claimed, as set forth above for claim 16. Bannasch et al. further discloses the at least one pull member comprises a plurality of pull members (FIGs 23-24 show the pull member is made up of at least three pull members 10), wherein each pull member of the plurality of pull members is coupled to a respective prong of the plurality of prongs (Each pull member 10 is attached to the distal end 6 of a single prong 8), and wherein the tensile force is applied to the plurality of pull members, the plurality of prongs expand radially outward to expand the expandable member radially outward (FIG 24 shows tensile force 16 is applied to each pull member simultaneously and causes the radial expansion of the prongs, paragraphs [00110-0113]).  
Regarding claim 21, Bannasch et al./Yang et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified by the handle of Yang further discloses a handle coupled to a proximal portion of the elongated body (18, FIG 1), the handle defining a handle lumen in fluid communication with the inner lumen, wherein the handle lumen is configured to fluidically couple the inner lumen to the suction source (A lumen within the manifold 18 fluidly couples aspiration port 22 with aspiration lumen 40, paragraphs [0110-0112]).
Regarding claim 22, Bannasch et al./Yang et al. disclose the invention substantially as claimed, as set forth above for claim 1.
Bannasch et al. is silent regarding the elongated body comprises: an outer jacket; an inner liner; and a structural support member positioned between the inner liner and the outer jacket.
However, Yang et al. teaches the elongated body (Catheter shaft) can comprise a lubricious coating on the outer diameter (Interpreted as an outer jacket) and the inner diameter (Interpreted as an inner liner, paragraph [0192]) wherein the wall of the catheter shaft acts as a structural support member positioned between the inner liner and the outer jacket.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the elongated body of Bannasch et al. to comprise an outer jacket and an inner liner, as taught by Yang et al., for the purpose of reducing friction to contribute to at least ease of navigation, lower ID skin friction, or better clot removal (Yang: paragraph [0192]). In the device as modified, the material of the catheter wall is interpreted as the structural support member positioned between the inner liner and the outer jacket because it provides mechanical strength and structural support between the inner and outer layers.
Regarding claim 24, Bannasch et al. discloses the invention substantially as claimed, as set forth above for claim 23. Bannasch et al. further discloses the device may be used to grasp and retrieve objects in the field of vascular surgery (Paragraph [0115]).
Bannasch et al. is silent regarding the catheter being configured to be fluidically coupled to a suction source that is configured to apply a suction force to the inner lumen to aspirate material through the inner lumen, and wherein the elongated body comprises: an outer jacket; an inner liner; and a structural support member positioned between the inner liner and the outer jacket.
However, Yang et al. teaches a catheter (10, FIGs 1-2) for grasping and retrieving an object (A thrombus/occlusion in the vasculature) in the field of vascular surgery, specifically intracranial vasculature (Paragraphs [0027, 0099, 0131-0132]), wherein the catheter is configured to be fluidically coupled to a suction source that is configured to apply a suction force to an inner lumen (40) to aspirate material through the inner lumen (Paragraphs [0097, 0101, 0112-0115, 0134-0138] discloses applying a negative pressure to the aspiration lumen to aspirate the clot through the central lumen of the catheter), and wherein the elongated body is sized to be navigated through intracranial vasculature of a patient (Paragraphs [0027, 0099, 0102-0105, 0131-0132]). Yang et al. further teaches the elongated body (Catheter shaft) can comprise a lubricious coating on the outer diameter (Interpreted as an outer jacket) and the inner diameter (Interpreted as an inner liner, paragraph [0192]) wherein the wall of the catheter shaft acts as a structural support member positioned between the inner liner and the outer jacket.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the catheter of Bannasch et al. such that the proximal end comprises a handle having an aspiration port connectable to a vacuum source to apply suction through the inner lumen, as taught by Yang et al., for the purpose of aiding in the retrieval of an object within the vasculature (Yang: Paragraph [0135]). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the elongated body of Bannasch et al. to comprise an outer jacket and an inner liner, as taught by Yang et al., for the purpose of reducing friction to contribute to at least ease of navigation, lower ID skin friction, or better clot removal (Yang: paragraph [0192]). In the device as modified, the material of the catheter wall is interpreted as the structural support member positioned between the inner liner and the outer jacket because it provides mechanical strength and structural support between the inner and outer layers.
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bannasch et al. (US 2010/0263500) in view of Yang et al. (US 2020/0205845), further in view of Ben-Ami (US 2017/0311966).
Regarding claims 3 and 18, Bannasch et al./Yang et al. disclose the invention substantially as claimed, as set forth above for claims 1 and 16 respectively.
Bannasch et al. is silent regarding the expandable member comprises a laser-cut nickel titanium structure.  
However, Bannasch et al. further discloses an expandable member (FIG 20) which can be manufactured of a plate material by means of a cutting method (Paragraph [0100]). Ben-Ami teaches an expandable member having prongs (Extensions 18) which can be made of nickel titanium (Paragraph [0056]) to achieve the desired elastic deformability.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the expandable member to comprise a laser-cut nickel titanium structure, as taught and suggested by Bannasch and Ben-Ami in combination, for the purpose of forming the expandable member from a material commonly known in the art for being elastically deformable as biocompatible, wherein “a laser-cut nickel titanium structure” is interpreted as a product by process limitation wherein the device as modified (Being made of nickel titanium and formed from a cutting method) is equivalent to a product formed by laser cutting. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bannasch et al. (US 2010/0263500) in view of Yang et al. (US 2020/0205845), further in view of Hamilton (US 2002/0038125).
Regarding claims 10 and 11, Bannasch et al./Yang et al. disclose the invention substantially as claimed, as set forth above for claim 1.
Bannasch et al. is silent regarding the expandable member further comprising a flexible membrane disposed over or under the prongs, wherein the polymer comprises a fluid-impermeable polymer.  
However, Hamilton discloses a catheter (30, FIGS 1-3) comprising an elongated body (32) and an expandable member (FIG 3) comprising a plurality of prongs (44, FIG 3, paragraphs [0024-0026]), the expandable member further comprising a flexible membrane (Membrane 40, paragraphs [0024-0026]) disposed over or under the prongs (The prongs are embedded within the flexible membrane or placed inside or outside the prongs, paragraph [0024]), wherein the polymer comprises a fluid-impermeable polymer (Paragraph [0026] discloses a flexible polymer which is air tight and therefore interpreted to be fluid-impermeable as well).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the expandable member to comprise a flexible membrane disposed over or under the prongs, wherein the polymer comprises a fluid-impermeable polymer, as taught by Hamilton, for the purpose of assisting in funneling a target object into the space between the prongs to increase the ability of the expandable member to grasp and contain the object.
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 06/13/2022, with respect to the rejection(s) of claim(s) 1 and 16 under 35 USC 102(a)(1) and 35 USC 103 in view of Bannasch have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bannasch in view of Yang to teach the newly recited limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771